DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-3 and 5-11 were pending and were rejected in the previous office action. Claims 1, 3, 7-9, and 11 were amended. New claims 12-14 were added. Claims 1-3 and 5-14 remain pending and are examined in this office action. 

Response to Arguments
35 USC § 101:
Applicant’s arguments with respect to the previous § 101 rejection of claims 1-3 and 5-11 (pgs. 6-10 of remarks filed 4/22/2022) have been fully considered but they are not persuasive. 
Applicant first argues that the claims as amended recite a technological solution to a number of problems associated with conventional shuttle bus systems (pgs. 6-7 of remarks filed 4/22/2022). However, the examiner respectfully disagrees. While applicant lists a number of potential problems associated with prior shuttle bus systems, Applicant’s claims do not indicate a technological solution to these any of these problems, but instead simply state performing the “determining” step “without communication with the server,” thus avoiding them by not even interacting with the server, rather than providing any technological solution to one of the problems. Simply determining boarding permission locally rather than referring to a server does not provide a technological solution. In addition, the claims do not recite anything that would amount to a technological improvement within the claims – in particular, nothing in the claims suggests to have invented a new type of boarding code or boarding code reader (e.g. the claim list several types of readers including a QR code reader, barcode reader, NFC reader, or BLE terminal). Stating that the shuttle bus passenger identification method/terminal determines whether a passenger has permission to board without communicating with a server does not improve any particular technology or technical field but instead merely indicates what the shuttle bus passenger identification terminal/method does not do. Similar to above, determining boarding permission locally rather than referring to a server to authenticate a boarding code is not a technological improvement. 
Applicant further argues, with respect to Step 2A Prong One, that claims 1, 8 and 9 recite features that amount to more than a mental process or abstract idea (i.e. a communication unit that comprises a QR code reader, barcode, NFC reader, or BLE terminal). However, the consideration in Step 2A Prong One is not whether the claims recite additional elements, but is instead whether the claims contain limitations that contain a judicial exception (i.e. an abstract idea). As claims 1 and 8 both contains several steps including receiving a boarding code from a user terminal (observation), storing vehicle information (observation, which can be performed by a human using a pen and paper), and determining boarding permission of a passenger by comparing vehicle information of the received boarding code with the stored vehicle information (evaluation, judgement) which can be practically performed in the human mind, with or without the aid of pen and paper, the claimed limitations fall within the “mental processes” grouping of abstract ideas. Therefore, applicant’s arguments regarding Step 2A Prong One are unpersuasive, as the claims recite limitations that contain an abstract idea, while the additional elements are to be considered under Step 2A Prong Two. 
Applicant further argues, with respect to Step 2A Prong Two (pgs. 8-9 of remarks), that claims 1 and 8 integrate the abstract idea into a practical application because it provides an improvement over existing systems (noting privacy/security benefits of not communicating data to a server). However, the examiner respectfully disagrees. First, applicant has not identified features in the claims that represent a technological improvement present in the claims beyond stating that the shuttle bus system does not need to communicate with the server, which does not amount to a technological improvement. Furthermore, unlike example 42, the fact that the system is able to determine boarding permission of a passenger locally without communicating to the server does not provide any technological improvement, as this merely amounts to comparing ticket data to locally stored vehicle information. Subway and bus tickets have been able to be purchased and shown as way to board public transit vehicles for many decades without requiring communication by an on-board bus system with an external server. Regardless of whether the determination of boarding permission is performed by a person or a computer, merely comparing vehicle information in a boarding code with stored vehicle information to determine boarding permission locally, without requiring communication with a server, does not provide anything that amounts to a technological improvement or technological solution to a technological problem. 
Applicant further argues with respect to Step 2B (pgs. 9-10 of remarks) that the claims amount to significantly more, because the claims amount to an improvement to technology by removing the need for the equipment on the shuttle bus to communicate with the server. However, the examiner respectfully disagrees that the claims recite any improvement in technology for the same reasons discussed in the preceding paragraph in detail. As mentioned above, comparing vehicle information in a received boarding code with stored vehicle information does not amount to a technological improvement, and stating what the system does not do (i.e. that the storage unit is not synchronized with a server and determines boarding permission without communication with the server) would not indicate any technological improvement. Instead, the claimed limitation simply requires using generic computer devices for comparing vehicle information on a boarding code/ticket to the vehicle information locally to determine whether a passenger has permission to board.
Therefore, the examiner maintains that claims 1-3 and 5-11 (and new claims 12-14) are ineligible under § 101. Please see the updated § 101 rejection of claims 1-3 and 5-14 below. 
35 USC § 102/103: 
Applicant’s arguments with respect to the previous § 102 and § 103 rejections of claims 1-3 and 5-11 (pgs. 10-11 of remarks filed 4/22/2022) have been considered but they are moot as they do not apply to the current grounds of rejection applied below in response to applicant’s amendments. Please see the updated § 103 rejections of claims 1-3 and 5-11 (and new claims 12-14) below. 
Applicant’s further arguments pertaining to claims 1, 8, and 9 asserting that Klinger synchronizes the data store with a server, and thus does not do so “without communicating with the server” (pg. 11 of remarks) have been fully considered but they are not persuasive. As per ¶ 0073 of Klinger, “the ticketing system 52 can be a part of the public transport vehicle” instead of a separate remote system and thus are part of the same public transport vehicle ticketing/validation system. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 and 5-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Step 1:
Claims 1-3, 5-7, and 12-14 recite “A shuttle bus passenger identification terminal…” which is a machine and falls within one of the four statutory categories of invention under Step 1. Claim 8 recites “A shuttle bus management system…” (comprising a user terminal, a shuttle bus passenger identification terminal, and a server) which is a machine and falls within one of the four statutory categories of invention under Step 1. Claims 9-11 recite a shuttle bus passenger identification method, which is a process and falls within one of the four statutory categories of invention under Step 1. Therefore the claims pass Step 1. However, “Determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection. Diamond v. Diehr, 450 U.S. 175, 185, 209 USPQ 1, 7 (1981). Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 216, 110 USPQ2d 1976, 1980 (2014) (citing Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 589, 106 USPQ2d 1972, 1979 (2013)); Diamond v. Chakrabarty, 447 U.S. 303, 309, 206 USPQ 193, 197 (1980); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978); Gottschalk v. Benson, 409 U.S. 63, 67-68, 175 USPQ 673, 675 (1972).” See MPEP § 2106.04. 
Step 2A Prong One:
Independent claims 1, 8, and 9 contain limitations for: receiving a boarding code from a user, the boarding code comprising vehicle information for an approved route of a passenger and being generated in response to a request by the passenger, storing vehicle information, and determining boarding permission of a passenger by comparing the vehicle information in the received boarding code with the stored vehicle information. Claim 8 also describes receiving and managing boarding/deboarding information. Claims 8 and 9 also recite limitations wherein the vehicle information used to determine the boarding permission is a route code or a unique vehicle code of the corresponding vehicle. These limitations of independent claims 1, 8 and 9 above are determined to recite an abstract idea for the reasons discussed in the continued Step 2A Prong One analysis below.
The limitations of claims 1, 8 and 9 discussed above, for determining boarding permission of a passenger by comparing received vehicle information in a received boarding code with stored vehicle information, are all limitations that, under the broadest reasonable interpretation, "can be performed in the human mind, or by a human using a pen and paper" (but for the recitation of generic computer components in the claims). The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). Examples of mental processes include observations, evaluations, judgments, and opinions. See MPEP 2106.04(a)(2)(III). If a claim recites a limitation that can practically be performed in the human mind, with or without the use of a physical aid such as pen and paper, the limitation falls within the mental processes grouping, and the claim recites an abstract idea. Accordingly, since the claimed functions including receiving a boarding code from a user terminal (observation), storing vehicle information (observation, which can be performed by a human using a pen and paper), and determining boarding permission of a passenger by comparing vehicle information of the received boarding code with the stored vehicle information (evaluation, judgement) are all limitations which can be practically performed in the human mind, with or without the aid of pen and paper, the claimed limitations fall within the “mental processes” grouping of abstract ideas. 
Step 2A Prong Two:
The claims do not recite any additional elements that integrate the abstract idea into a practical application because the claims recite mere instructions to apply the abstract idea recited in the identified limitations of claims 1, 8, and 9 above (i.e. “apply it”) on generic computers (i.e. a shuttle bus passenger identification terminal comprising a communication unit for a vehicle, a storage unit for the vehicle, a processing unit, a server, and a user terminal of claim 1; the user terminal, the shuttle bus passenger identification terminal, and server of claim 8; and a user terminal, and shuttle bus passenger identification terminal, and server of claim 9). The claims utilize a number of generic computers operating in their ordinary capacity to receive data (a communication unit for a vehicle/shuttle bus passenger identification terminal which receives a boarding code of claims 1 and 8; a user terminal which receives a boarding code from the server of claim 8; the server which receives the boarding pass generation request and boarding/deboarding information of claim 8), store data (a storage unit for the vehicle which stores vehicle information of claims 1 and 9), and transmit data (a user terminal which transmits a boarding pass generation request and transmits the boarding code to a shuttle bus passenger identification terminal of claim 8; the shuttle bus passenger identification terminal which transmits boarding/deboarding information to the server with the vehicle information of claim 8), which further indicates these limitations add nothing more than mere instructions to apply an abstract idea using generic computers. As per MPEP 2106.05(f), “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).” While claims 1, 8 and 9 specify that the communication unit of claims 1 and 9 and the shuttle bus passenger identification terminal of claim 8 include one of a QR code reader, barcode reader, NFC reader, or BLE terminal, these limitations generally link the performance of the abstract idea to a particular technological environment rather than claiming any type of new or improved QR code reader, barcode reader, NFC reader or BLE terminal. Instead, the claims aim to use these existing technologies as a means to carry out the abstract idea. Additionally, while claims 1, 8, and 9 recite that the “storage unit” (claims 1 and 9) or “shuttle bus passenger identification terminal” does not store shuttle bus passenger information and is not synchronized with a server that stores shuttle bus passenger information, and also recite limitations specifying that the boarding permission is determined without communicating with the server, these limitations do not add anything that would integrate the abstract idea into a practical application as they merely recite functions which these elements do not perform. Therefore these limitations would not indicate any type of improvement to any technology or technical field or an improvement to the functioning of any computer itself, or any other considerations that would indicate integration of the abstract idea into a practical application as described in MPEP 2106.04(d)(I). Claim 8 also recites the server encrypting vehicle information before it is transmitted. However, the claims have not invented a specific new or improved encryption technique, but merely invoke a widely used computer activity (i.e. encryption, which one of ordinary skill in the art would know is able to be performed by any general purpose computer) in conjunction with the performance of the abstract idea, which at best links the use of the judicial exception (i.e. abstract idea) to a particular technological environment but does not add anything that integrates the judicial exception into a practical application. 
Step 2B:
As described above, the claims recite mere instructions to apply the abstract idea (e.g. determining boarding permission of a passenger) on generic computers (i.e. a shuttle bus passenger identification terminal comprising a communication unit, a storage unit, and a processing unit, and a user terminal of claim 1; the user terminal, the shuttle bus passenger identification terminal, and server of claim 8; and a user terminal, shuttle bus passenger identification terminal, and storage unit of claim 9). The use of various generic computer(s)/computer elements (i.e. shuttle bus passenger identification terminal,  user terminal, server, storage unit, communication unit) in the claims to perform generic computer activities (e.g. receive, store, and transmit data) amounts to nothing more than the of a computer or other machinery in its ordinary capacity (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea and does not provide significantly more. While claims 1, 8 and 9 specify that the communication unit of claims 1 and 9 and the shuttle bus passenger identification terminal of claim 8 include one of a QR code reader, barcode reader, NFC reader, or BLE terminal, these limitations generally link the performance of the abstract idea to a particular technological environment rather than claiming any type of new or improved QR code reader, barcode reader, NFC reader or BLE terminal. Instead, the claims aim to use these existing technologies as a means to carry out the abstract idea. Additionally, while claims 1, 8, and 9 recite that the “storage unit” (claims 1 and 9) or “shuttle bus passenger identification terminal” does not store shuttle bus passenger information and is not synchronized with a server that stores shuttle bus passenger information, and also recite limitations specifying that the boarding permission is determined without communicating with the server, these limitations do not add anything that would amount to significantly more as they merely recite functions which these elements do not perform.. Furthermore, as mentioned above, the encryption described in claim 8 does not describe a specific new or improved encryption technique, but merely invoke a widely used computer activity (i.e. encryption) to link the use of the judicial exception (i.e. abstract idea) to a particular technological environment. 
Dependent Claims 2-3, 5-7, and 10-14: 
Dependent claims 2-3 merely recite limitations which further describe the abstract idea (e.g. the vehicle information…is a route code/unique vehicle code, and the boarding code is information received by the user terminal from a server which includes a passenger code and a route code/vehicle code stored in the server in encrypted form) while reciting mere instructions to apply the abstract idea on generic computers (i.e. a server, storage unit, user terminal) operating in their ordinary capacity (e.g. to receive and store data). Dependent claims 5-6 and 10 further describe the boarding code and recite various additional elements for encryption or decryption using “a server”, “an encryption key”, “a decryption key,” and “a one-time encryption key generator”. These additional element(s) do not integrate the abstract idea into a practical application or amount to significantly more because the additional elements merely recite the equivalent of the words “apply it” with the judicial exception or merely use a computer as a tool to perform the abstract idea. None of the limitations relating to encryption appear to describe a new or improved method of encryption but at best link the performance of the abstract idea to a particular technological environment using encryption. Furthermore, claim 5-6 and 10 are not directed to a specific new or improved encryption technique, but merely invoke encryption and decryption as tools used in conjunction with the performance of the abstract idea, which at best links the use of the judicial exception (i.e. abstract idea) to a particular technological environment but does not add anything that integrates the abstract idea into a practical application or amounts to significantly more. Dependent claims 7 and 11 further recites transmitting boarding/deboarding information after approved boarding of the user terminal to a server together with vehicle information, which, similar to above, amount to mere instructions to apply the abstract idea on generic computers (i.e. a communication unit, user terminal) operating in their ordinary capacity (e.g. to transmit data). Dependent claim 12 recites “wherein the server maintains passenger approval and passenger disapproval information for each route for each passenger” which at best amounts to storing data, and amounts to the use of the server (i.e. a computer) in its ordinary capacity to store information. Dependent claim 13 merely further narrows the abstract idea of claim 1 by specifying that the passenger request includes a passenger code and a route code and describing the passenger code and route code. Dependent claim 14 recites “wherein the server is configured to determine whether the passenger is approved for travel on the route identified in the route code and to send the boarding code in an encrypted form to the user terminal” – however, these limitations amount to mere instructions to apply an additional abstract idea step (“determine whether the passenger is approved”) using generic computer components (the server). Additionally, sending an encrypted boarding code to the user terminal amounts to transmitting data, which falls under the ordinary capacity of a server. Therefore, dependent claims 2-3, 5-7, and 10-14 are directed to the same abstract idea as claims 1 and 9 above, and do not recite anything that integrates the abstract idea into a practical application or amounts to significantly more. 
Accordingly, claims 1-3 and 5-14 are ineligible under § 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170116547 A1 to Klinger et al. (Klinger) in view of US 20150242824 A1 to Stafford et al. (Stafford). 

Claim 1: Klinger teaches: 
A shuttle bus passenger identification terminal (Klinger: ¶ 0070-0078 and Figs. 6-7 showing ticket validation system 94 located on a public transport vehicle, which as per ¶ 0077 can be a bus, tram, or subway train), comprising: 
a communication unit for a vehicle (Klinger: ¶ 0070-0072 showing ticket scanning device or scanner element as part of the system on the public transit vehicle; also ¶ 0078, ¶ 0082 showing communications unit; also see ¶ 0073 specifying located on a transit vehicle) which receives a boarding code from a user terminal (Klinger: ¶ 0044 showing receiving ticket identification information with vehicle identification information, which as per ¶ 0019, ¶ 0033-0034 is acquired via scanning, on the public transit vehicle, the user’s ticket by wirelessly reading the ticket from a mobile device of the user or scanning a QR code displayed on the user’s mobile device; also see ¶ 0017 showing “the ticket information acquired by scanning the ticket may include a more comprehensive set of ticket information, including, but not limited to, a valid time period for use of the ticket and one or more valid locations for travel by means of the ticket” and ¶ 0019); 
wherein the communication unit comprises at least one of a QR code reader, a barcode reader, a NFC reader and a BLE terminal (Klinger: ¶ 0072 showing “the scanner element can include an optical scanning element, such as a barcode scanner or QR code scanner”); 
With respect to the limitation: 
the boarding code comprising vehicle information for an approved route of a passenger and being generated by a server in response to a request by the passenger on the user terminal, 
While Klinger teaches ticket information including approved route information for the passenger (Klinger: ¶ 0017-0019, ¶ 0052-0054, ¶ 0059-0060, ¶ 0062 showing scanned ticket info includes valid journey start point and end point locations), but does not explicitly teach generating the boarding code (e.g. a ticket) comprising the vehicle/route information in response to a request by the passenger on the user terminal. However, Stafford teaches that a user requests to purchase a train/bus ticket using their mobile device (Stafford: ¶ 0030, 0033) and in response a server generates and transmits an electronic ticket to the user (Stafford: ¶ 0030 showing server creates and communicate electronic ticket to user’s device) which includes vehicle and route information for the route purchased by the passenger (Stafford: ¶ 0058 and Fig. 2 showing ticket information includes route or bus identifiers; also see ¶ 0012). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the generation of the electronic ticket and sending the electronic ticket containing the purchased route/vehicle information to the user device of Stafford in the passenger ticket authorization system of Klinger with a reasonable expectation of success of arriving at the claimed invention, with the motivation of “reducing the opportunity for fraudulent electronic tickets to be redeemed for the goods or services” (Stafford: ¶ 0026). 



Klinger, as modified above, further teaches: 
a storage unit (Klinger: Fig. 4 and ¶ 0065-0066 showing first and second data store) for the vehicle (Klinger: ¶ 0073 specifying “In example embodiments, the ticketing system 52 can be a part of the public transport vehicle 90”) which stores vehicle information (Klinger: ¶ 0045, ¶ 0049, ¶ 0066, ¶ 0068, and Fig. 3A/¶ 0057 showing second data store includes vehicle identification and vehicle route information; noting as per ¶ 0077 the vehicles may be busses); and
a processing unit (Klinger: ¶ 0065, ¶ 0070-0073, ¶ 0078-0081, ¶ 0086, and ¶ 0091 showing processor) which determines boarding permission of a passenger by comparing the vehicle information in the received boarding code (Klinger: ¶ 0017, ¶ 0019 showing the scanned ticket info includes valid locations for travel/a journey end-point location and journey start-point location, i.e. vehicle information as explained in the examiner’s note below) with the vehicle information stored in the storage unit (Klinger: ¶ 0052-0054, ¶ 0059-0060, ¶ 0062 showing comparing the journey start point/end point information associated with the ticket with the retrieved vehicle information including route information of the vehicle, in order to determine whether the passenger’s ticket is valid for travel aboard the vehicle) without communicating with the server (Klinger: ¶ 0073-0075 specifying the validation and ticketing systems are locally situated on the vehicle rather than communicating with a remote computer); and
wherein the storage unit does not store shuttle bus passenger information (Klinger: ¶ 0045-0046, ¶ 0052-0054, ¶ and 0069 showing first data store/data entry contains ticket information such as ticket identification, journey start/end, and route information but does store shuttle bus passenger information; and ¶ 0045, ¶ 0049, ¶ 0052-0055, ¶ 0057  and Fig. 3A showing second data store and second data entry that does not include passenger information; also see ¶ 0033 showing ticket stored on the user’s computing device but no mention of storing any shuttle bus passenger information) and is not synchronized with the server that stores shuttle bus passenger information (Klinger: as seen above in ¶ 0045-0046, ¶ 0049, ¶ 0052-0055, ¶ 0057, and ¶ 0069, no “shuttle bus passenger information” is stored and thus the storage unit cannot be synchronized with a server that stores shuttle bus passenger information)

Examiner’s Note: Applicant’s specification specifies that a route code may read on the “vehicle information” (see at least ¶ 0014-0015, ¶ 0047-0048, ¶ 0055 of the applicant’s specification as in Patent Application Publication US 20200311843 A1) and therefore both the scanned route information from the passenger’s ticket and the retrieved route code information regarding the vehicle as disclosed by Klinger, may read on types of “vehicle information.”

Claim 9: Klinger discloses: 
A shuttle bus passenger identification method (Klinger: ¶ 0070-0078 and Figs. 6-7 showing ticket validation system including ticketing systems and located on a public transport vehicle, which as per ¶ 0077 can be a bus, tram, or subway train), comprising: 
receiving a boarding code from a user terminal by a shuttle bus passenger identification terminal (Klinger: ¶ 0044 showing receiving ticket identification information with vehicle identification information, which as per ¶ 0019, ¶ 0033-0034 is acquired via scanning, on the public transit vehicle, the user’s ticket by wirelessly reading the ticket from a mobile device of the user or scanning a QR code displayed on the user’s mobile device; also see ¶ 0017 showing “the ticket information acquired by scanning the ticket may include a more comprehensive set of ticket information, including, but not limited to, a valid time period for use of the ticket and one or more valid locations for travel by means of the ticket” and ¶ 0019; also see ¶ 0070-0072 showing ticket scanning device or scanner element as part of the ticketing/validation system on the vehicle),
wherein the boarding code is received by at least one of a QR code reader, a barcode reader, a NFC reader and a BLE terminal (Klinger: ¶ 0072 showing “the scanner element can include an optical scanning element, such as a barcode scanner or QR code scanner”);

With respect to the limitation: 
the boarding code comprising vehicle information for an approved route of a passenger and being generated by a server in response to a request by the passenger on the user terminal, 
While Klinger teaches ticket information including approved route information for the passenger (Klinger: ¶ 0017-0019, ¶ 0052-0054, ¶ 0059-0060, ¶ 0062 showing scanned ticket info includes valid journey start point and end point locations), but does not explicitly teach generating the boarding code (e.g. a ticket) comprising the vehicle/route information in response to a request by the passenger on the user terminal. However, Stafford teaches that a user requests to purchase a train/bus ticket using their mobile device (Stafford: ¶ 0030, 0033) and in response a server generates and transmits an electronic ticket to the user (Stafford: ¶ 0030 showing server creates and communicate electronic ticket to user’s device) which includes vehicle and route information for the route purchased by the passenger (Stafford: ¶ 0058 and Fig. 2 showing ticket information includes route or bus identifiers; also see ¶ 0012). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the generation of the electronic ticket and sending the electronic ticket containing the purchased route/vehicle information to the user device of Stafford in the passenger ticket authorization system of Klinger with a reasonable expectation of success of arriving at the claimed invention, with the motivation of “reducing the opportunity for fraudulent electronic tickets to be redeemed for the goods or services” (Stafford: ¶ 0026). 

Klinger, as modified above, further teaches: 
and determining, by the shuttle bus passenger identification terminal (Klinger: ¶ 0065, ¶ 0070-0073, ¶ 0078-0081, ¶ 0086, and ¶ 0091 showing processor of the ticketing validation system) without communication with the server (Klinger: ¶ 0073-0075 specifying the validation and ticketing systems are locally situated on the vehicle rather than communicating with a remote computer), boarding permission of a passenger by comparing the vehicle information in the received boarding code (Klinger: ¶ 0017, ¶ 0019 showing the scanned ticket info includes valid locations for travel/a journey end-point location and journey start-point location, i.e. vehicle information as explained in the examiner’s note below) with vehicle information stored in a storage unit (Klinger: ¶ 0052-0054, ¶ 0059-0060, ¶ 0062 showing comparing the journey start point/end point information associated with the ticket with the retrieved vehicle information including route information of the vehicle, in order to determine whether the passenger’s ticket is valid for travel aboard the vehicle), 
wherein the vehicle information for determining the boarding permission is a route code or a unique vehicle code of a corresponding vehicle (Klinger: ¶ 0052-0054, ¶ 0059-0060, ¶ 0062 showing, as above, comparing the journey start point/end point information associated with the ticket with the retrieved vehicle information including route information of the vehicle, in order to determine whether the passenger’s ticket is valid for travel aboard the vehicle) and 
wherein the storage unit does not store shuttle bus passenger information (Klinger: ¶ 0045-0046, ¶ 0052-0054, ¶ and 0069 showing first data store/data entry contains ticket information such as ticket identification, journey start/end, and route information but does store shuttle bus passenger information; and ¶ 0045, ¶ 0049, ¶ 0052-0055, ¶ 0057  and Fig. 3A showing second data store and second data entry that does not include passenger information; also see ¶ 0033 showing ticket stored on the user’s computing device but no mention of storing any shuttle bus passenger information) and is not synchronized with the server that stores shuttle bus passenger information (Klinger: as seen above in ¶ 0045-0046, ¶ 0049, ¶ 0052-0055, ¶ 0057, and ¶ 0069, no “shuttle bus passenger information” is stored and thus the storage unit cannot be synchronized with a server that stores shuttle bus passenger information)

Examiner’s Note: Applicant’s specification specifies that a route code may read on the “vehicle information” (see at least ¶ 0014-0015, ¶ 0047-0048, ¶ 0055 of the applicant’s specification as in Patent Application Publication US 20200311843 A1) and therefore both the scanned route information from the passenger’s ticket and the retrieved route code information regarding the vehicle as disclosed by Klinger, may read on types of “vehicle information.”

Claims 2-3, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170116547 A1 to Klinger et al. (Klinger) in view of US 20150242824 A1 to Stafford et al. (Stafford), and further in view of US 20170132533 A1 to Darnell et al. (Darnell). 

Claim 2: Klinger/Stafford teach claim 1. Klinger further teaches: 
wherein the vehicle information stored in the storage unit is a route code (Klinger: ¶ 0057 and Fig. 3A showing the vehicle information includes route codes for the vehicles; also see ¶ 0047 and ¶ 0051), 
the boarding code is information received by the user terminal from a server (Klinger: ¶ 0069 showing purchase of a ticket by a passenger using a mobile computing application in communication with a ticket purchasing system; as per ¶ 0034 the ticket information is displayed on the user’s mobile device), 

With respect to the limitation: 
and the boarding code includes a passenger code and a route code stored in the server in encrypted form
While Klinger teaches using a passenger’s ticket information as access information including information such as a route upon which the ticket is valid (Klinger: ¶ 0017, ¶ 0019) and being displayed as a code (Klinger: ¶ 0019, ¶ 0033-0034), Klinger/Stafford do not explicitly teach the provided access information includes a passenger code, or that the ticket information is stored in the server in encrypted form. However, Darnell teaches that an access key for entering a vehicle (analogous to the boarding code/ticket information of Klinger, as they are both used to access a vehicle) includes passenger/user ID, i.e. passenger code, and stores the access key information in the server in encrypted form (Darnell: ¶ 0100-0101 describing that the virtual key corresponds to a specific vehicle and is encrypted and may include a unique identifier for a vehicle, and a session identifier; also see ¶ 0119 describing that the session identifier may be a unique identifier of the user's smartphone and is included in the encrypted portion of the virtual key). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the passenger mobile device ID in the vehicle access information and storage of the vehicle access information in encrypted form of Darnell in the passenger authorization system of Klinger/Stafford with a reasonable expectation of success of arriving at the claimed invention, with the motivation in order to ensure access to the correct vehicle (Darnell: ¶ 0101 describing that using an encrypted vehicle ID unique to that vehicle to access a vehicle so that other vehicles are not able to decrypt the access code and grant access to users who do not have access and so users do not access the wrong vehicle). Additionally, it would also have been obvious to one of ordinary skill in the art at the time of the invention to do so, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 3: Klinger/Stafford teach claim 1. Klinger, as modified above, further teaches: 
wherein the vehicle information stored in the storage unit is a unique vehicle code of the corresponding vehicle (Klinger: ¶ 0057 and Fig. 3A showing vehicle information in table 48 includes train ID, i.e. vehicle code; also see ¶ 0047 and ¶ 0051), 
the boarding code is information received by the user terminal from a server (Klinger: ¶ 0069 showing purchase of a ticket by a passenger using a mobile computing application in communication with a ticket purchasing system; as per ¶ 0034 the ticket information is displayed on the user’s mobile device), 

With respect to the limitation: 
and the boarding code includes a passenger code and a vehicle code stored in the server in encrypted form
While Klinger teaches using a passenger’s ticket information as access information including information such as a route information upon which the ticket is valid (Klinger: ¶ 0017, ¶ 0019) and being displayed as a code (Klinger: ¶ 0019, ¶ 0033-0034), Klinger/Stafford do not explicitly teach the provided access information/ticket information includes a passenger code and a vehicle code, or that the ticket information is stored in the server in encrypted form. However, Darnell teaches that an access key for entering a vehicle (analogous to the boarding code/ticket information of Klinger, as they are both used to access a vehicle) includes a passenger/user identification, i.e. passenger code and a vehicle code stored in the server in encrypted form (Darnell: ¶ 0100-0101 describing that the virtual key corresponds to a specific vehicle and is encrypted and may include a unique identifier for a vehicle, and a session identifier; also see ¶ 0119 describing that the session identifier may be a unique identifier of the user's smartphone and is included in the encrypted portion of the virtual key). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the vehicle and passenger mobile device ID stored in encrypted form of Darnell in the passenger authorization system of Klinger/Stafford with a reasonable expectation of success of arriving at the claimed invention, with the motivation in order to ensure access to the correct vehicle (Darnell: ¶ 0101 describing that using an encrypted vehicle ID unique to that vehicle to access a vehicle so that other vehicles are not able to decrypt the access code and grant access to users who do not have access and so users do not access the wrong vehicle). Additionally, it would also have been obvious to one of ordinary skill in the art at the time of the invention to do so, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 7: Klinger/Stafford teach claim 1. With respect to the following limitation, to the extent that Klinger/Stafford do not explicitly teach, Darnell teaches: 
wherein the communication unit transmits boarding/deboarding information after approved boarding of the user terminal to the server together with vehicle information (Darnell: ¶ 0125 describing the vehicle computing device sending a confirmation  to the server after authorizing and executing a command for a user which may be similar to the confirmation message sent from the vehicle to the smartphone; see also ¶ 0124 describing that the confirmation message sent to the smartphone may include some or all of any characteristics of the vehicle; also ¶ 0100 describing that commands include starting a reservation to gain access to a vehicle and ending a reservation when done with a vehicle)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the above elements for transmission of boarding/deboarding information to a server of Darnell in the passenger authorization system of Klinger/Stafford with a reasonable expectation of success of arriving at the claimed invention, with the motivation in order to ensure access to the correct vehicle (Darnell: ¶ 0101 describing that using an encrypted vehicle ID unique to that vehicle to access a vehicle so that other vehicles are not able to decrypt the access code and grant access to users who do not have access and so users do not access the wrong vehicle). Additionally, it would also have been obvious to one of ordinary skill in the art at the time of the invention to do so, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 11: Klinger/Stafford teach claim 9. With respect to the following limitation, to the extent that Klinger/Stafford do not explicitly teach, Darnell teaches: 
as a result of determining the boarding permission of the passenger, when the passenger is determined to have the boarding permission, transmitting boarding/deboarding information after approved boarding of the user terminal to the server together with vehicle information  (Darnell: ¶ 0125 describing the vehicle computing device sending a confirmation  to the server after authorizing and executing a command for a user which may be similar to the confirmation message sent from the vehicle to the smartphone; see also ¶ 0124 describing that the confirmation message sent to the smartphone may include some or all of any characteristics of the vehicle; see also ¶ 0100 describing that commands include starting a reservation to gain access to a vehicle and ending a reservation when done with a vehicle)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the above elements for transmission of boarding/deboarding information to a server of Darnell in the passenger authorization system of Klinger/Stafford with a reasonable expectation of success of arriving at the claimed invention, with the motivation in order to ensure access to the correct vehicle (Darnell: ¶ 0101 describing that using an encrypted vehicle ID unique to that vehicle to access a vehicle so that other vehicles are not able to decrypt the access code and grant access to users who do not have access and so users do not access the wrong vehicle). Additionally, it would also have been obvious to one of ordinary skill in the art at the time of the invention to do so, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 5-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170116547A1 to Klinger et al. (Klinger) in view of US 20150242824 A1 to Stafford et al. (Stafford), further in view of US 20170132533 A1 to Darnell et al. (Darnell), and even further in view of US 20190228466 A1 to Kojima et al. (Kojima). 

Claim 5: Klinger/Stafford teach claim 1. With respect to the limitation: 
wherein the boarding code is information that is encrypted on a server using an encryption key generated by a one-time encryption key generator
Klinger/Stafford do not explicitly teach, however, Darnell teaches wherein the boarding code is information that is encrypted on a server using an encryption key (Darnell: ¶ 0100-0101 describing that the virtual key corresponds to a specific vehicle and is encrypted and may include a unique identifier for a vehicle, and a session identifier; see also ¶ 0111 describing that the server may generate and transmit a virtual key to the user’s smartphone; see also ¶ 0132 describing the server generating an encryption key for the vehicle computing device). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the use of a virtual key corresponding to a specific vehicle, which encrypted and may include a unique identifier for a vehicle, and a session identifier corresponding to encrypted information of Darnell in the passenger authorization system of Klinger/Stafford, with the motivation in order to ensure access to the correct vehicle (Darnell: ¶ 0101 describing that using an encrypted vehicle ID unique to that vehicle to access a vehicle so that other vehicles are not able to decrypt the access code and grant access to users who do not have access and so users do not access the wrong vehicle). Additionally, it would also have been obvious to one of ordinary skill in the art at the time of the invention to do so, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Still, while Darnell teaches the boarding code information being encrypted on a server using an encryption key, it is not explicitly a one-time encryption generator, such as an OTP generator (see [0050]-[0051] of the written description). However, Kojima teaches generating a code to unlock a vehicle using a one-time password generator (Kojima: ¶ 0125) describing the management server including a control section; see also ¶ 0127 describing that the control section includes an unlocking code generating section; see also ¶ 0130-0131 describing that the unlocking code generating section generates an unlocking code for a vehicle by generating a one-time password which is then transmitted to the user's portable terminal). It would have been obvious to one of ordinary skill in the art at the time of the invention to include a one-time password generation, as taught by Kojima, in server password generation as taught by the system of Klinger/Stafford/Darnell, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 6: Klinger/Stafford teach claim 1. With respect to the limitation: 
wherein the processing unit decrypts the boarding code using a decryption key generated by one-time encryption key generator
Klinger/Stafford do not explicitly teach, however, Darnell teaches decrypting the boarding code using a decryption key (Darnell: ¶ 0113 describing that the vehicle computing device may decrypt virtual keys using a key such as a unique encryption key that is unique to that vehicle or other shared algorithm). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the use of a use of a decryption key to decrypt the boarding key information of Darnell in the passenger authorization system of Klinger/Stafford with a reasonable expectation of success of arriving at the claimed invention, with the motivation in order to ensure access to the correct vehicle (Darnell: ¶ 0101 describing that using an encrypted vehicle ID unique to that vehicle to access a vehicle so that other vehicles are not able to decrypt the access code and grant access to users who do not have access and so users do not access the wrong vehicle). Additionally, it would also have been obvious to one of ordinary skill in the art at the time of the invention to do so, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Still, while Darnell teaches the boarding code information being decrypted on the vehicle computer using an encryption key that is unique to the vehicle or a shared algorithm with the password generating encryption key, it is not explicitly a one-time encryption generator, such as an OTP generator (see ¶ 0050-0051 of applicant’s specification). However, Kojima teaches generating a code to unlock a vehicle using a one-time password generator (Kojima: ¶ 0125 describing the management server including a control section; see also ¶ 0127 describing that the control section includes an unlocking code generating section; see also ¶ 0130-0131 describing that the unlocking code generating section generates an unlocking code for a vehicle by generating a one-time password which is then transmitted to the user's portable terminal). It would have been obvious to one of ordinary skill in the art at the time of the invention to include a one-time password generation, as taught by Kojima, in server password decryption as taught by the system of Klinger/Stafford/Darnell, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 10: Klinger/Stafford teach claim 9. With respect to the limitation: 
after receiving the boarding code from the user terminal, decrypting the received boarding code using a decryption key generated by a one-time encryption key generator
Klinger/Stafford do not explicitly teach, however, Darnell teaches after receiving the virtual key information, i.e. boarding code, decrypting the boarding code using a decryption key (Darnell: ¶ 0113 describing that the vehicle computing device may decrypt virtual keys using a key such as a unique encryption key that is unique to that vehicle or other shared algorithm). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the use of a use of a decryption key to decrypt the boarding key information of Darnell in the passenger authorization system of Klinger/Stafford with a reasonable expectation of success of arriving at the claimed invention, with the motivation in order to ensure access to the correct vehicle (Darnell: ¶ 0101 describing that using an encrypted vehicle ID unique to that vehicle to access a vehicle so that other vehicles are not able to decrypt the access code and grant access to users who do not have access and so users do not access the wrong vehicle). Additionally, it would also have been obvious to one of ordinary skill in the art at the time of the invention to do so, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Still, while Darnell teaches the boarding code information being decrypted on the vehicle computer using an encryption key that is unique to the vehicle or a shared algorithm with the password generating encryption key, it is not explicitly a one-time encryption generator, such as an OTP generator (see ¶ 0050-0051 of applicant’s specification). However, Kojima teaches generating a code to unlock a vehicle using a one-time password generator (Kojima: ¶ 0125 describing the management server including a control section; see also ¶ 0127 describing that the control section includes an unlocking code generating section; see also ¶ 0130-0131 describing that the unlocking code generating section generates an unlocking code for a vehicle by generating a one-time password which is then transmitted to the user's portable terminal). It would have been obvious to one of ordinary skill in the art at the time of the invention to include a one-time password generation, as taught by Kojima, in server password decryption as taught by the system of Klinger/Stafford/Darnell, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 20170116547 A1 to Klinger et al. (Klinger) in view of US 20170132533 A1 to Darnell et al. (Darnell), and further in view of US 20150242824 A1 to Stafford et al. (Stafford).  

Claim 8: Klinger teaches: 
A shuttle bus management system (Klinger: ¶ 0070-0078 and Figs. 6-7 showing ticket validation system including ticketing systems and located on a public transport vehicle, which as per ¶ 0077 can be a bus, tram, or subway train), comprising:
a user terminal […] (Klinger: ¶ 0019, ¶ 0033-0034 user’s mobile device) 
the shuttle bus passenger identification terminal (Klinger: ¶ 0070-0078 showing ticket validation system/ticketing system on the bus, i.e. shuttle bus passenger identification terminal, which as per ¶ 0070-0072 includes ticket scanning device or scanner element as part of the ticketing/validation system on the vehicle) which receives the boarding code from the user terminal (Klinger: ¶ 0044 showing receiving ticket identification information with vehicle identification information, which as per ¶ 0019, ¶ 0033-0034 is acquired via scanning, on the public transit vehicle, the user’s ticket by wirelessly reading the ticket from a mobile device of the user or scanning a QR code displayed on the user’s mobile device; also see ¶ 0017 showing “the ticket information acquired by scanning the ticket may include a more comprehensive set of ticket information, including, but not limited to, a valid time period for use of the ticket and one or more valid locations for travel by means of the ticket” and ¶ 0019) comprises at least one of a QR code reader, a barcode reader, a NFC reader and a BLE terminal (Klinger: ¶ 0072 showing “the scanner element can include an optical scanning element, such as a barcode scanner or QR code scanner”) and

With respect to the limitation: 
a user terminal which transmits a boarding pass generation request of a passenger to a server together with a passenger code, 
Klinger teaches that a passenger requests to purchase a ticket for accessing the vehicle, i.e. boarding pass, using a mobile device application (Klinger: ¶ 0069 showing purchase of a ticket by a passenger using a mobile computing application in communication with a ticket purchasing system; as per ¶ 0034 the ticket information is displayed on the user’s mobile device), but Klinger does not explicitly teach that the request includes a passenger code that causes the server to send the boarding code to the user terminal. However, Darnell teaches a user terminal which transmits a boarding pass generation request to a server together with a passenger code, receives a boarding code from the server in response to the boarding pass generation request (Darnell: ¶ 0111 and Fig. 12 step 1208 describing the smartphone requesting a virtual key from a server and the server generating and transmitting the virtual key to the smartphone; see also ¶ 0119 describing that “a unique identifier of the user's smartphone that is initially sent to the server” may be a part of the virtual key), and transmits the boarding code to a shuttle bus passenger identification terminal (Darnell: see Fig. 12 step 1220 and ¶ 0112 describing the user’s smartphone sending the virtual key to the vehicle computing device). The vehicle access system of Darnell is applicable to the method for validation ticket access for passengers of Klinger as they both share characteristics and capabilities, namely, they are directed to ensuring only permitted users access a vehicle. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the passenger vehicle access system of Klinger to include the methods for communicating passenger vehicle access information to a user’s mobile device as taught by Darnell, and one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to ensure access to the correct vehicle (Darnell: ¶ 0101 describing that using an encrypted vehicle ID unique to that vehicle to access a vehicle so that other vehicles are not able to decrypt the access code and grant access to users who do not have access and so users do not access the wrong vehicle). 

With respect to the limitation: 
(a user terminal which…) receives a boarding code comprising vehicle information for an approved route for the passenger from the server in response to the boarding pass generation request, 
Klinger teaches ticket information including approved route information for the passenger (Klinger: ¶ 0017-0019, ¶ 0052-0054, ¶ 0059-0060, ¶ 0062 showing scanned ticket info includes valid journey start point and end point locations), and Darnell teaches a user terminal which transmits a boarding pass generation request to a server together with a passenger code, and receives a boarding code from the server in response to the boarding pass generation request (Darnell: ¶ 0111 and Fig. 12 step 1208 describing the smartphone requesting a virtual key from a server and the server generating and transmitting the virtual key to the smartphone; see also ¶ 0119 describing that “a unique identifier of the user's smartphone that is initially sent to the server” may be a part of the virtual key). However, to the extent that Darnell does not explicitly teach that he received boarding code comprises the vehicle/route information in response to a request by the passenger, Stafford teaches that a user requests to purchase a train/bus ticket using their mobile device (Stafford: ¶ 0030, 0033) and in response a server generates and transmits an electronic ticket to the user (Stafford: ¶ 0030 showing server creates and communicate electronic ticket to user’s device) which includes vehicle and route information for the route purchased by the passenger (Stafford: ¶ 0058 and Fig. 2 showing ticket information includes route or bus identifiers; also see ¶ 0012). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the generation of the electronic ticket and sending the electronic ticket containing the purchased route/vehicle information to the user device of Stafford in the passenger ticketing system of Klinger/Darnell with a reasonable expectation of success of arriving at the claimed invention, with the motivation of “reducing the opportunity for fraudulent electronic tickets to be redeemed for the goods or services” (Stafford: ¶ 0026). 

Klinger, as modified above, further teaches: 
(a user terminal which…) transmits the boarding code to a shuttle bus passenger identification terminal of a vehicle (Klinger: ¶ 0019, ¶ 0033-0034 showing scanning, on the public transit vehicle, the user’s ticket by wirelessly reading the ticket from a mobile device of the user or scanning a QR code displayed on the user’s mobile device; also see ¶ 0017 showing “the ticket information acquired by scanning the ticket may include a more comprehensive set of ticket information, including, but not limited to, a valid time period for use of the ticket and one or more valid locations for travel by means of the ticket” and ¶ 0019; also see ¶ 0070-0072 showing ticket scanning device or scanner element as part of the ticketing/validation system on the vehicle); 
and (the shuttle bus passenger identification terminal …) determines boarding permission of the passenger (¶ 0052-0054, ¶ 0059-0060, ¶ 0062 showing determining whether the passenger’s ticket information is valid, i.e. determining boarding permission of the passenger) by comparing, without communication with the server (Klinger: ¶ 0073-0075 specifying the validation and ticketing systems are locally situated on the vehicle rather than communicating with a remote computer), the vehicle information in the received boarding code (Klinger: ¶ 0017, ¶ 0019 showing the scanned ticket info includes valid locations for travel/a journey end-point location and journey start-point location, i.e. vehicle information as explained in the examiner’s note below) with stored vehicle information (Klinger: ¶ 0052-0054, ¶ 0059-0060, ¶ 0062 showing comparing the journey start point/end point information associated with the ticket with the retrieved vehicle information including route information of the vehicle, in order to determine whether the passenger’s ticket is valid for travel aboard the vehicle) stored in a storage unit of the vehicle (¶ 0073-0075 specifying the validation and ticketing systems are located on the vehicle), 

With respect to the following limitations, Klinger does not explicitly teach, however, Darnell teaches: 
and transmits boarding/deboarding information after approved boarding of the user terminal to the server together with the vehicle information (Darnell: ¶ 0125 describing the vehicle computing device sending a confirmation  to the server after authorizing and executing a command for a user which may be similar to the confirmation message sent from the vehicle to the smartphone; see also ¶ 0124 describing that the confirmation message sent to the smartphone may include some or all of any characteristics of the vehicle; also ¶ 0100 describing that commands include starting a reservation to gain access to a vehicle and ending a reservation when done with a vehicle);
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the above elements for transmission of boarding/deboarding information to a server of Darnell in the passenger authorization system of Klinger/Darnell/Stafford with a reasonable expectation of success of arriving at the claimed invention, for the same reasons described in the limitations above. 

With respect to the following limitations, Klinger does not explicitly teach, however, Darnell teaches: 
and the server which receives the boarding pass generation request from the user terminal, encrypts vehicle information of the vehicle that the corresponding passenger will board and transmits it to the user terminal (Darnell: ¶ 0100-0101 describing that the virtual key corresponds to a specific vehicle and is encrypted and may include a unique identifier for a vehicle, and a session identifier; see also ¶ 0111 describing that the server may generate and transmit a virtual key to the user’s smartphone), 
and receives and manages the boarding/deboarding information from the shuttle bus passenger identification terminal (Darnell: ¶ 0125 describing the vehicle computing device sending a confirmation to the server after authorizing and executing a command for a user which may be similar to the confirmation message sent from the vehicle to the smartphone; see also ¶ 0071 describing that the server stores data such as vehicle, user, and reservation records, and the server also permits uses and/or functions to or with the data), 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the above elements for encrypting vehicle information, transmitting it to the user terminal, and receiving/managing confirmation of access indicating the user has accessed the vehicle of Darnell in the passenger authorization system of Klinger/Darnell/Stafford with a reasonable expectation of success of arriving at the claimed invention, for the same reasons described in the limitations above. 

Klinger, as modified above, further teaches: 
wherein the vehicle information used for the shuttle bus passenger identification terminal to determine the boarding permission is a route code or a unique vehicle code of the corresponding vehicle (Klinger: ¶ 0052-0054, ¶ 0059-0060, ¶ 0062 showing, as above, comparing the journey start point/end point information associated with the ticket with the retrieved vehicle information including route information of the vehicle, in order to determine whether the passenger’s ticket is valid for travel aboard the vehicle); and 
wherein the shuttle bus passenger identification terminal does not store shuttle bus passenger information (Klinger: ¶ 0045-0046, ¶ 0052-0054, ¶ and 0069 showing first data store/data entry contains ticket information such as ticket identification, journey start/end, and route information but does store shuttle bus passenger information; and ¶ 0045, ¶ 0049, ¶ 0052-0055, ¶ 0057  and Fig. 3A showing second data store and second data entry that does not include passenger information; also see ¶ 0033 showing ticket stored on the user’s computing device but no mention of storing any shuttle bus passenger information) and is not synchronized with the server that stores shuttle bus passenger information (Klinger: as seen above in ¶ 0045-0046, ¶ 0049, ¶ 0052-0055, ¶ 0057, and ¶ 0069, no “shuttle bus passenger information” is stored and thus the storage unit cannot be synchronized with a server that stores shuttle bus passenger information)

Examiner’s Note: Applicant’s specification specifies that a route code may read on the “vehicle information” (see at least ¶ 0014-0015, ¶ 0047-0048, ¶ 0055 of the applicant’s specification as in Patent Application Publication US 20200311843 A1) and therefore both the scanned route information from the passenger’s ticket and the retrieved route code information regarding the vehicle as disclosed by Klinger, may read on types of “vehicle information.”

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 20170116547 A1 to Klinger et al. (Klinger) in view of US 20150242824 A1 to Stafford et al. (Stafford), and further in view of US 9977935 B1 to Laranang et al. (Laranang). 

Claim 12: Klinger/Stafford teach claim 1. With respect to the following limitations, Klinger/Stafford do not explicitly teach, however, Laranang teaches: 
wherein the server (Laranang: Figs. 1-2 and Col. 3: 36-45 and Col. 4: 22-39 showing server system storing student, driver, and route data in databases) maintains passenger approval and passenger disapproval information for each route for each passenger (Laranang: Col. 1: 64 – Col. 2: 12 showing maintaining list of students from a roster for a bus by adding or removing students from the list, wherein as per Col. 4: 46-55 each student ID is associated with one or more bus routes stored in the route data; Fig. 5K, 5L and Col. 8: 34-64 showing system monitors when authorized or unauthorized students/passengers enter the bus) 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included maintaining a list of approved routes and tracking authorized/unauthorized movement for each passenger of Laranang in the passenger authorization system of Klinger/Stafford with a reasonable expectation of success of arriving at the claimed invention, with the motivation “to permit rapid boarding and easy usage by drivers” (Laranang: Col. 1: 34-35). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 20170116547 A1 to Klinger et al. (Klinger) in view of US 20150242824 A1 to Stafford et al. (Stafford), and further in view of US 20030036931 A1 to Maulsby et al. (Maulsby). 

Claim 13: Klinger/Stafford teach claim 1. With respect to the following limitation, Klinger/Stafford do not explicitly teach, however, Maulsby teaches: 
wherein the request by the passenger for the boarding code comprises a passenger code and a route code, the passenger code identifying the passenger and the route code identifying a route of intended travel (Maulsby: at least Figs. 8-9 and ¶ 0053-0056 showing user request to purchase a seat on a ground transportation vehicle includes selecting a desired route for an available transport vehicle and entering passenger name information) 
 It would have been obvious to one of ordinary skill in the art at the time of the invention to include the selection of a route and input of a passenger name when requesting to purchase a seat on a ground transportation vehicle as taught by Maulsby in the passenger ticketing/authorization system of Klinger/Stafford, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, it would have been obvious to one of ordinary skill in the art to have done so with a reasonable expectation of success of arriving at the claimed invention, with the motivation to solve the problem that “Despite the advantages of ground transportation, however, some people do not know how to arrange ground transportation for carriage to an event they may wish to attend” (Maulsby: ¶ 0004). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 20170116547 A1 to Klinger et al. (Klinger) in view of US 20150242824 A1 to Stafford et al. (Stafford), further in view of US 20030036931 A1 to Maulsby et al. (Maulsby), and even further in view of US 20130173316 A1 to Agrawal. 

Claim 14: Klinger/Stafford/Maulsby teach claim 13. Klinger, as modified above, further teaches: 
wherein the server is configured to determine whether the passenger is approved for travel on the route identified in the route code (Klinger: ¶ 0044-0052 showing determining whether route information associated with passenger’s transport ticket is valid for travel along the route) 

With respect to the following limitation, Klinger/Stafford/Maulsby do not explicitly teach, however, Agrawal teaches:
and to send the boarding code in an encrypted form to the user terminal (Agrawal: ¶ 0034-0035, ¶ 0043 showing encrypted version of the electronic transportation ticket, which includes the selected route, is purchased from central webserver and is stored on the user’s mobile communications device) 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included receiving and storing the transport ticket in encrypted form on the user device of Agrawal in the passenger ticketing/authorization system of Klinger/Stafford/Maulsby with a reasonable expectation of success of arriving at the claimed invention, with the motivation “to prevent tampering” (Agrawal: ¶ 0035). 

Conclusion                                                                                                                                                                                                  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Molnar whose telephone number is (571)272-8271.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUNTER A MOLNAR/Examiner, Art Unit 3628                                   

/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628